Citation Nr: 1046880	
Decision Date: 12/15/10    Archive Date: 12/22/10

DOCKET NO.  09-03 447A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New 
York


THE ISSUE

Entitlement to an extension of the delimiting date for 
Dependents' Educational Assistance (DEA) benefits under Chapter 
35, Title 38, of the United States Code, beyond May 24, 2000.


ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel







INTRODUCTION

The Veteran had active military service from November 1963 to 
November 1967.  The appellant is the Veteran's daughter. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2008 rating decision by the Department 
of Veterans' Affairs (VA) Regional Office (RO) in Buffalo, New 
York.  
 

FINDINGS OF FACT

1.  A February 1990 RO rating decision established DEA benefits 
under Chapter 35, Title 38 of the United States Code because the 
Veteran was found to be 100 percent service-connected due to 
posttraumatic stress disorder. 

2.  The Veteran died on January [redacted], 2006. 

3.  The appellant, who is the daughter of the Veteran, was born 
in May 1974, and reached her 31st birthday in May 2005.


CONCLUSION OF LAW

The criteria for a delimiting date for educational assistance 
benefits pursuant to Chapter 35, Title 38, of the United States 
Code, beyond May 24, 2000 have not been met. 38 U.S.C.A. §§ 3501, 
3512 (West 2002 & Supp. 2010); 38 C.F.R. §§ 21.3040, 21.3041, 
21.3043, 21.3300 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 
5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010)), imposes 
obligations on VA in terms of its duties to notify and assist 
claimants.  For educational assistance claims, the regulations 
delineating the specific notification and assistance requirements 
are set forth in 38 C.F.R. §§ 21.1031, 21.1032 (2010).  In this 
case, however, the essential facts are not in dispute; the case 
rests on the interpretation and application of the relevant law.  
The Veterans Claims Assistance Act of 2000 does not affect 
matters on appeal when the issue is limited to statutory 
interpretation.  See Mason v. Principi, 16 Vet. App. 129 (2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
VAOPGCPREC 2-2004 (2004), 69 Fed. Reg. 25180 (2004) (holding that 
VCAA notice was not required where evidence could not establish 
entitlement to the benefit claimed).  There is no possibility 
that any additional notice or development would aid the appellant 
in substantiating her claim.  38 U.S.C.A. §§ 5103, 5103A (West 
2002); see Dela Cruz.  Thus, any deficiency of notice or of the 
duty to assist constitutes merely harmless error.


II.	Analysis

Basic eligibility for Chapter 35 benefits is established in one 
of several ways, including being the child of a veteran who has a 
total and permanent disability rating from a service-connected 
disability.  38 U.S.C.A. § 3501(a)(1)(A); 38 C.F.R. § 21.3021.  
The record reflects that the appellant is the Veteran's child, 
and that the Veteran was in receipt of a permanent and total 
disability rating.  Basic eligibility for Chapter 35 benefits was 
established for the appellant by VA and she has utilized some of 
these benefits.  See 38 U.S.C.A. § 3501; 38 C.F.R. § 
21.3021(a)(1)(i). Therefore, the appellant met the basic 
eligibility requirements for educational assistance benefits 
under Chapter 35.  The period of eligibility for a child of the 
Veteran generally extends from the child's 18th birthday and ends 
on the child's 26th birthday.  38 U.S.C.A. § 3512(a); 38 C.F.R. § 
21.3041.  During that eight-year period (i.e., ninety-six 
months), the child is entitled to educational assistance not to 
exceed 45 months, or the equivalent thereof in part-time 
training.  38 U.S.C.A. § 3511(a); 38 C.F.R. §§ 21.3020(b), 
21.3044(a).  Beyond that eight -year period, a further extension 
may be granted, if an eligible child suspends pursuit of his or 
her program due to conditions that VA determined were beyond the 
child's control.  38 C.F.R. 21.3041(g)(1).

Notwithstanding these potential extension provisions, however, no 
child is eligible for educational assistance beyond his or her 
31st birthday, except that if the child's 31st birthday occurs 
during a term (quarter or semester), VA may extend the period of 
eligibility to the end of that term. 38 U.S.C.A. § 3512(c) (West 
2002 & Supp. 2010); 38 C.F.R. §§ 21.3040(d), 21.3041(g) (2010).

After a careful review of the appellant's claims file the Board 
finds that the appellant's claim for an extension of her DEA 
benefits must be denied based on the law.  In a November 2008 
statement the appellant asserted that she began school but could 
not attend for many years because of a medical condition, Crohn's 
disease, and now that her symptoms are under control she can 
attend nursing school; she began nursing school on August 18, 
2008.  Therefore, the appellant states that her eligibility for 
DEA benefits should be extended since she could not use them in 
the allotted time.  She also submitted two statements in November 
2008 from her physicians that corroborated her diagnosis and the 
effects that her diagnosis had on her schooling.  One of her 
physicians stated that the appellant had a resection of the bowel 
in order to regain some control of her daily symptoms and in 
addition, took care of her father who was gravely ill.  The 
appellant's digestive disease physician stated that the appellant 
has been under his care since 2005. 

While the Board finds that there is evidence that the appellant 
had a medical condition that prevented her from attending school 
the Board also finds that her claim should be denied for the 
reasons set forth below.  First, the appellant was entitled to 
benefits between her 18th birthday (May 1992) and her 26th 
birthday (May 2000).   Under 38 C.F.R. 21.3041(g)(1) a further 
extension may be granted if the pursuit of her education program 
was suspended beyond her control.  In this case, the only 
evidence in the appellant's claims file of a date of diagnosis of 
her Crohn's disease is 2005 which is outside that eight year 
period; therefore, a further extension cannot be granted.  In 
addition, the law states that there are no exceptions for 
eligibility passed the child's 31st birthday unless the child's 
birthday occurs during the term.  In this case, the appellant's 
31st birthday was in May 2005 and she did not begin school until 
more than three years later in August 2008, the appellant was 34 
at the time she began school.  In sum, the Board finds that the 
appellant is not entitled to an extension of her DEA benefits 
since there is no indication that she was enrolled in an 
educational institution at that time of her 31st birthday.  See 
38 C.F.R. §§ 21.3040(d), 21.3041(e)(2).  The Board also finds 
that though the Veteran died on January [redacted], 2006, the appellant 
is not entitled to an extension since it was after the 
appellant's 26th birthday and the law does not allow an extension 
of the delimiting date based on the Veteran's death; in addition, 
even if an extension could be granted under the law the appellant 
was past the age of 31 and would still be prohibited for an 
extension of the delimiting date. 

The Board is bound by applicable law and regulations when 
determining a claim for VA benefits.  Here, the regulatory 
criteria governing eligibility for DEA benefits under Chapter 35 
are clear and specific, and the Board is bound by them.  Pursuant 
to these criteria, there is no basis upon which to grant the 
appellant eligibility for DEA benefits under Chapter 35.  
Therefore, the Board must find that the appellant is simply not 
eligible to receive educational assistance benefits under Chapter 
35 as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 
(1994).  Where the law, rather than the facts, is dispositive, 
the benefit of the doubt provisions as set forth in 38 U.S.C.A. § 
5107(b) are not for application.

In making this determination, the Board does not wish to convey 
any lack of sympathy for the appellant in this matter.  Moreover, 
the Board does not doubt the sincerity of the appellant's 
contentions.  That being said, the Board is bound by the laws and 
regulations governing the payment of benefits, which, in this 
case, do not support the award of benefits.   


ORDER

An extension of the delimiting date for Dependents' Educational 
Assistance (DEA) benefits under Chapter 35, Title 38, of the 
United States Code, beyond May 24, 2000 is denied. 



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


